                                                           USDC1SDNY
         Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page   of 9
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
UNITED STATES DISTRICT COURT                               DATE FILED: 6/25/2020
SOUTHERN DISTRICT OF NEW YORK
                                                   Civil Action No.: 1:20-cv-00697-GHW
MARK SOFIEV,

                              Plaintiff,
       vs.                                                  STIPULATED
                                                          CONFIDENTIALITY
                                                          AGREEMENT AND
TRANS UNION, LLC, and JPMORGAN                           PROTECTIVE ORDER
CHASE BANK N.A.,
                             Defendants.



GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each individually,

a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they may

need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of the

foregoing, and all other persons with actual notice of this Order will adhere to the following terms,

upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder;



                                                   1
             Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 2 of 9



       2.      The Party or person producing or disclosing Discovery Material (each, “Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in good

faith believes consists of:

       (a)     previously non-disclosed financial information;

       (b)     information relating to trade secrets, confidential research, development, technology or

       other proprietary information;

       (c)     previously non-disclosed information of a personal or intimate nature regarding any

       individual; or

       (d)     any other category of information given confidential status by this Court after the date

       of this Order.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion as

“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected portion

in a manner that will not interfere with legibility or audibility; and (b) producing for future public use

another copy of said Discovery Material with the confidential information redacted.

       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record during

the deposition that a question calls for Confidential information, in which case the reporter will bind

the transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Protective Order;” or (b) notifying the reporter and all counsel of record, in

writing, within 21 days after a deposition transcript has become available, of the specific pages and

lines of the transcript that are to be designated “Confidential,” in which case all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their possession



                                                    2
             Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 3 of 9



or under their control as directed by the Producing Party or that person’s counsel. During the 21-day

period after a deposition transcript has become available, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

       5.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by notifying all

Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s) of

the Discovery Material as Confidential. In addition, the Producing Party shall provide eac h other Party

with replacement versions of such Discovery Material that bears the “Confidential” designation within

two business days of providing such notice.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or person

of its right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a

ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

       (a)     the Parties to this action, their insurers, and counsel to their insurers;

       (b)     counsel retained specifically for this action, including any paralegal, clerica l, or other

       legal assistant that such outside counsel employs and assigns to this matter;

       (c)     outside vendors or service providers (such as copy-service providers and document-

       management consultants) that counsel hire and assign to this matter;

       (d)     any mediator or arbitrator that the Parties engage in this matter or that this Court

       appoints, provided such person has first executed a Non-Disclosure Agreement in the form

       annexed as Exhibit A hereto;



                                                     3
               Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 4 of 9



         (e)    as to any document, its author, its addressee, and any other person indicated on the face

         of the document as having received a copy;

         (f)    any witness who counsel for a Party in good faith believes may be called to testify at

         trial or deposition in this action, provided such person has first executed a Non -Disclosure

         Agreement in the form annexed as Exhibit A hereto;

         (g)    any person a Party retains to serve as an expert witness or otherwise provide specialized

         advice to counsel in connection with this action, provided such person has first executed a

         Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

         (h)    stenographers engaged to transcribe depositions the Parties conduct in this action; and

         (i)    this Court, including any appellate court, its support personnel, and court reporters.

         8.     Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that he

or she has read this Order and agrees to be bound by its terms. Said counsel must retain each signed

Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before such

person is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever comes

first.

         9.     This Order binds the Parties and certain others to treat as Confidential any Discovery

Materials so classified. The Court has not, however, made any finding regarding the confidentiality

of any Discovery Materials, and retains full discretion to determine whether to afford confidential

treatment to any Discovery Material designated as Confidential hereunder. All persons are placed on

notice that the Court is unlikely to seal or otherwise afford confidential treatment to any Di scovery

Material introduced into evidence at trial, even if such material has previously been sealed or



                                                    4
              Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 5 of 9



designated as Confidential.

       10.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material (“Confidential

Court Submission”), the Parties shall publicly file a redacted copy of the Confidential Court

Submission via the Electronic Case Filing System. In accordance with Rule 4(A) of the Court’s

Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the Confidential

Court Submission under seal with the Clerk of this Court, and the Parties shall serve this Court and

opposing counsel with unredacted courtesy copies of the Confidential Court Submission. In

accordance with Rule 4(A) of this Court’s Individual Rules of Practice in Civil Cases, any Party that

seeks to file Confidential Discovery Material under seal must file an application and supporting

declaration justifying—on a particularized basis—the sealing of such documents. The parties should

be aware that the Court will unseal documents if it is unable to make “specific, on the record findings

. . . demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       11.     Any Party who objects to any designation of confidentiality may at any time before the

trial of this action serve upon counsel for the Producing Party a written notice stating with particularity

the grounds of the objection. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 2(C) of this Cour t’s

Individual Practices. The parties agree that the party which prevails in a motion challenging the

confidentiality designation of documents may seek its reasonable attorneys’ fees and costs for bringing

the motion.

       12.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes only”

in extraordinary circumstances), may at any time before the trial of this action serve upon counsel for

the recipient Parties a written notice stating with particularity the grounds of the request. If the Pa rties


                                                     5
                Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 6 of 9



cannot reach agreement promptly, counsel for all affected Parties will address their dispute to this

Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice in Civil Cases.

          13.    Recipients of Confidential Discovery Material under this Order may use such material

solely for the prosecution and defense of this action and any appeals thereto, and not for any other

purpose or in any other litigation proceeding. Nothing contained in this Order, however, will affect or

restrict the rights of any Party with respect to its own documents or information produced in this

action.

          14.    Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory p rocess,

or if required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted by

the time allowed under the request, at least 10 days before any disclosure. Upon receiving such notice,

the Producing Party will bear the burden to oppose compliance with the subpoena, other compulsory

process, or other legal notice if the Producing Party deems it appropriate to do so.

          15.    Each person who has access to Discovery Material designated as Confidential pursuant

to this Order must take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

          16.    Within 60 days of the final disposition of this action—including all appeals— all

recipients of Confidential Discovery Material must either return it—including all copies thereof— to

the Producing Party, or, upon permission of the Producing Party, destroy such material — including

all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or captur ing

any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys that the

                                                   6
             Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 7 of 9



Parties have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even

if such materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order.

       17.    This Order will survive the termination of the litigation and will continue to be binding

upon all persons subject to this Order to whom Confidential Discovery Material is produced or

disclosed.

       18.    This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.




                                                   7
            Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 8 of 9



       SO STIPULATED AND AGREED.


/s/ Edward Y. Kroub                       /s/ Camille Renee Nicodemus
Counsel for Plaintiff, Mark Sofiev        Counsel for Defendant, Trans Union, LLC

Dated: June 22, 2020                      Dated: June 22, 2020




/s/ Christopher Barry Turcotte
Counsel for Defendant,
JPMorgan Chase Bank N.A.

Dated: June 22, 2020




       SO ORDERED.


 Dated: June 24, 2020
                                                GREGORY H. WOODS
                                                United States District Judge




                                          8
         Case 1:20-cv-00697-GHW Document 31 Filed 06/25/20 Page 9 of 9
        Exhibit A to Stipulated Confidentiality Agreement and Protective Order


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   Civil Action No.: 1:20-cv-00697-GHW
MARK SOFIEV,

                             Plaintiff,
                                                           NON-DISCLOSURE
      vs.
                                                             AGREEMENT

TRANS UNION, LLC, and JPMORGAN
CHASE BANK N.A.,
                             Defendants.


               I,                                        , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those

portions of Discovery Material that have been designated as Confidential. I agree that I

will not disclose such Confidential Discovery Material to anyone other than for purposes

of this litigation and that at the conclusion of the litigation I will return all discovery

information to the Party or attorney from whom I received it. By acknowledging these

obligations under the Protective Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for

the purpose of any issue or dispute arising hereunder and that my willful violation of any

term of the Protective Order could subject me to punishment for contempt of Court.




                                                      Name:

                                                      Date:
